Citation Nr: 9935429	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-18 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Marine Corps from 
January 1971 to February 1973.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Montgomery, Alabama Regional Office 
(RO), of the Department of Veterans Affairs (VA), which 
granted an increase in evaluation for the appellant's post-
traumatic stress disorder (PTSD) to 50 and then to 70 
percent.  In a decision dated July 22, 1998, the Board denied 
the appellant's increased rating claim, upholding the RO.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court).

In January 1999, counsel for the parties filed a Joint Motion 
for Remand and requested a stay of proceedings pending a 
ruling on the Joint Motion.  The basis for the Motion was 
that the Board did not provide an adequate statement of 
reasons and bases for the denial of benefits sought.  An 
Order of the Court, dated in January 1999, granted the Joint 
Motion and vacated the Board's decision.  That issue was 
remanded for further development, readjudication and 
disposition in accordance with the Court's Order.  


REMAND

After a review of the record, to include the July 1998 Board 
decision and the Joint Motion For Remand to the Board And To 
Stay Further Proceedings cited above, the Board is of the 
opinion that additional development of the record is 
appropriate prior to further consideration of the veteran's 
claim.  In particular, we note the claim that the Board 
failed to provide adequate reasons and bases for its 
decision.

It was indicated that the Board's decision reflected 
inadequate discussion of the evidence concerning the 
appellant's social and industrial impairment, including major 
impairment in the ability to work as reflected by his current 
GAF score of 41, in the context of the rating criteria.  See 
38 C.F.R. § 4.130 (adopting the nomenclature of the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-
IV)); DSM-IV, p.32, Mittleider v. West, 11 Vet.App. 181; 
Shoemaker v. Derwinski, 3 Vet.App. 248 (1992).  It was noted 
that the veteran was working full time, and had been for the 
preceding 12 years.

Review of the service medical records reveals that the 
appellant suffered burns on May 23, 1972; he was admitted to 
a hospital in Okinawa on the 25th and was treated there for 
13 days.  On June 7, 1972, he was admitted to Brooke General 
Hospital.  He was placed on convalescent leave from June 15, 
1972 to July 15, 1972; a March 1973 letter from a private 
physician in Alabama indicates that he treated the appellant 
while he was home on that convalescent leave.  After his 
return from convalescent leave, the appellant was discharged 
to duty on July 17, 1972.

The appellant underwent a VA PTSD examination in January 
1993.  He reported that if he saw "someone lighting up 
anything with a cigarette lighter" then he had "a tendency 
to go into a panic" and that he would think about such 
things for a long time afterwards.  He stated that he avoided 
socializing.  The examiner noted that the appellant did have 
some difficulty in concentration from time to time due to 
intrusive thoughts about the fire.

The appellant underwent a VA scars examination in July 1997.  
He stated that he had been working at the B. F. Goodrich 
plant for 12 years where he cooked and shaped tires.  He also 
reported that he smoked three to four packs of cigarettes per 
day.  It was noted that the appellant stuttered when he is 
upset and that he had suffered renal cancer, undergoing a 
right nephrectomy in July 1975.  He said that he was afraid 
of the recurrence of the kidney cancer and of having stomach 
cancer.

In the appellant's February 1996 claim for an increased 
evaluation, he stated that he was being treated as an 
outpatient at the VA in Birmingham and at the VA in 
Tuscaloosa; he submitted an extract of some of his records 
from these two facilities.  However, the RO did not obtain 
the appellant's entire records from either facility.  The 
appellant also stated that the loss of his right kidney to 
cancer was a major stressor in his life, as well as his 
responsibility for the accidental shooting of his wife.  He 
further stated that the accidental shooting had had a 
negative impact on his work environment interpersonal 
situations.  He alleged that he had suffered cognitive 
impairment due to his PTSD and due to the medications he was 
taking for it.  The appellant further alleged that his PTSD 
medications had had a major impact on his industrial 
performance and productivity at the tire plant.  He also 
requested a social and industrial survey be conducted.

Review of the partial outpatient mental health treatment 
records reveals that, in June 1993, the appellant stated that 
he had been working more overtime lately and that the plant 
would call him to come in to work overtime.  He also 
discussed his speech problem and was to be referred to speech 
therapy.  In July 1993, the appellant reported that he was 
not allowed to play during his early childhood, but was put 
to work by his father and that, now as an adult, he could not 
relax.  Changes to his workaholic lifestyle were discussed.  
In August 1993, the appellant's treating psychologist noted 
that the appellant could not relax and that "at least some 
of this is due to PTSD."  Shortly after the appellant had 
the right nephrectomy in July 1995, he was noted to have 
great difficulty sleeping and he was diagnosed with a 
depressive disorder, NOS, as well as PTSD.  A note, dated in 
September 1995, indicated that the appellant talked about the 
anxiety and anger he was having in relation to his cancer.  
In November 1995, he was noted to be suffering from anxiety 
and guilt over the accidental shooting of his wife; he 
complained that his fellow workers constantly joked about the 
accident.  The last mental health clinic note of record is 
dated in January 1996; the appellant discussed his stuttering 
and how his anxiety affected his relationships at work and 
socially when he tried to talk to people.  He said that the 
men at work made fun of him.

The appellant underwent a VA PTSD examination in July 1997.  
He stated that he gets "into a lot of trouble" in that he 
would "pull guns on people" and that he "shot at cars."  
He also reported a continuous level of anxiety involving fire 
and said that he had "a tremendous fear of fire."  

The Board notes that the evidence of record indicates that, 
in the past, the appellant has been given an Axis I diagnosis 
of depressive disorder, not otherwise specified.  But there 
has been no indication whether that condition is interrelated 
or part of the service connected PTSD disability.  There is 
no indication in the evidence of record of how much, if any, 
of the appellant's overall psychiatric symptomatology is due 
to his PTSD as opposed to the accidental shooting of his 
wife, or his renal cancer, or other chronic medical or 
psychiatric problems.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Consideration of these factors is not reflected 
in the VA PTSD examinations or in the adjudication of the 
claim to this point.  The Board further notes that no social 
and industrial survey has been performed.  See Gary v. Brown, 
7 Vet.App. 229 (1994).

With respect to the claim for an increased rating for PTSD, 
in light of the Joint Motion for Remand and the Court's 
Order, the Board finds that due process requires a remand of 
the case.  Specifically, as the instant issue includes the 
question of the proper current rating assigned for a 
neuropsychiatric disability, review under the new and the old 
criteria is indicated for the appropriate time periods.  
Moreover, the appellant's representative should have an 
opportunity to make a presentation regarding whether the new 
or old criteria are most favorable to the appellant.

Further, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  In addition, a PTSD 
examination and social survey should be scheduled in order to 
determine the appellant's current level of disability.  

While the Board regrets the delay involved in remanding this 
case, proceeding with a decision on the merits at this time 
would not ensure full compliance with due process.  In view 
of the foregoing, this case is REMANDED for the following 
actions:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private, 
VA or military) who provided him with 
relevant treatment for psychiatric 
problems since 1993, to the extent not 
already on file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claim that are not already included in 
the claims file, including, but not 
limited to, all VA speech therapy 
records, all outpatient records from the 
VAMC at Birmingham and the VAMC at 
Tuscaloosa, and the July 1995 nephrectomy 
inpatient records and all outpatient 
cancer treatment records from the 
University of Alabama Hospital.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and 
those records are not obtained, the 
appellant and his representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159.

2.  The RO should contact the B.F. 
Goodrich plant to obtain, with assistance 
from the appellant as needed, his work 
attendance (including overtime) and work 
performances records since 1995.  These 
records should be associated with the 
claims file.

3.  After the above medical and 
employment records have been associated 
with the claims file, a VA social and 
industrial survey should be conducted in 
order to clarify the appellant's medical, 
social, educational, and employment 
history.  The social worker should review 
the claims file prior to the survey.  The 
social worker should conduct a site visit 
of the appellant's workplace, or conduct 
appropriate telephone interviews, in 
order to ascertain the social milieu in 
which the appellant works, including the 
extent of social isolation and the effect 
the appellant's stuttering has on his 
social relationships and whether his co-
workers make fun of his stuttering.  The 
social worker should also ascertain 
whether the appellant has been reported 
to the local authorities, by neighbors, 
co-workers, etc., for having pulled guns 
on people and/or shot at cars.

The social worker should elicit and set 
forth pertinent facts regarding the 
appellant's medical history, education, 
employment history, legal problems, 
social adjustment, and current behavior 
and health.  The social worker should 
offer an assessment of the appellant's 
current functioning and identify the 
conditions which limit his employment 
opportunities.  Any potential employment 
opportunities should be identified.  The 
claims file must be made available to the 
social worker in conjunction with the 
survey as it contains important 
historical data.  Distinctions between 
service and non-service-connected 
disorders should be noted.

4.  The RO should arrange to have the 
appellant examined by a VA psychiatrist 
to determine the nature and extent of his 
service-connected PTSD.  The RO should 
also inform the appellant of the 
consequences of failing to appear for a 
scheduled examination without "good 
cause." 38 C.F.R. § 3.655.  

Additionally, all necessary tests and 
studies should be conducted.  The 
psychiatric examiner should also utilize 
the data contained in the claims file and 
offer an opinion as to the severity of 
the appellant's PTSD as it bears on the 
occupational and social impairment of the 
appellant rather than solely on the 
examiner's assessment of the level of 
disability at the moment of the 
examination.  

The entire claims file, a copy of this 
remand and a copy of the old and new 
rating criteria must be made available 
to, and reviewed by, the examiner prior 
to the examination, and such review 
should encompass all prior diagnoses of 
psychiatric pathology contained in the 
claims file.  The examiner should 
identify all psychiatric conditions which 
have been present and distinguish 
conditions which are acquired from 
conditions which are of developmental or 
congenital origin, if any.  The examiner 
should integrate the previous psychiatric 
findings and diagnoses with the current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders in addition to 
PTSD, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If there have been multiple 
disorders present, the examiner should 
express an opinion as to whether it is at 
least as likely as not that they are 
proximately caused by the service-
connected PTSD or due to service.

To the extent possible, the psychiatrist 
should indicate the historical degree of 
impairment due to the PTSD associated 
with the appellant's burns in service, as 
opposed to that due to other psychiatric 
disorders, personality defects, and/or 
non-service-connected physical 
disabilities, including all psychiatric 
conditions associated with the 
appellant's involvement in the accidental 
shooting of his wife and his renal cancer 
diagnosis and treatment, if any.  Based 
on a review of the claims file and the 
examination findings, the examiner is in 
particular requested to offer an opinion 
regarding the following questions:

(a)  What is the severity of each 
diagnosed psychiatric disorder?
(b)  How and to what extent does 
each diagnosed psychiatric disorder 
affect the appellant's ability to work?
(c)  To what extent, if any, has the 
appellant's service-related PTSD 
aggravated any co-existing psychiatric 
disorder?
(d)  Is there any connection between 
the appellant's "tremendous fear of 
fire" and his smoking of 3-4 packs of 
cigarettes per day?
(e)  Can any of the appellant's 
psychiatric symptomatology be linked to 
either his renal cancer or the shooting 
of his wife?  If so, what proportion can 
be so attributed?
(f)  To what extent has the 
appellant been socially isolated at work 
and in the community? and
(g)  Has the medication the 
appellant takes for his PTSD adversely 
affected his cognitive functioning or his 
industrial capacity?  If so, how and to 
what extent?

The examiner should describe how the 
symptoms of the service-connected PTSD 
have affected the appellant's social and 
industrial capacity.  If the impairment 
associated with the service-connected 
psychiatric disability cannot be 
distinguished from that caused by any 
non-service-connected condition, the 
examiner should so state and explain the 
reasons for that conclusion.

Based upon the review of the record 
or/and the examination, the psychiatrist 
should provide a Global Assessment of 
Functioning (GAF) Score indicating the 
level of impairment produced by the 
service-connected PTSD, for the years 
since 1993 to the present.  It is 
imperative that the psychiatrist also 
provide an explanation of the GAF score 
for purposes of due process under Thurber 
v. Brown, 5 Vet. App. 119 (1993).

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
social and industrial survey and PTSD 
examination reports.  If the reports do 
not include all information, test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2. "If the 
[examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."  
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

6.  The RO should review any additional 
evidence and readjudicate the issue on 
appeal with consideration of all 
applicable laws and regulations; this 
readjudication should reflect 
consideration of both the old and the new 
general rating formulas for 
psychoneurotic disorders.  The RO should 
also give specific consideration as to 
whether the increased ratings claims 
should be referred for the assignment of 
an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  The RO should also 
specifically discuss Allen v. Brown, 
supra, as appropriate.

7.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


